Opinion issued April 5, 2006










     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00205-CV




IN RE BON APPETIT DISTRIBUTION, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator, Bon Appetit Distribution, Inc., has filed a “Combined Petition for Writ
of Mandamus and Temporary Emergency Relief” asking this Court to direct
respondent to vacate her order of February 17, 2006 compelling arbitration.

          We deny the petition for a writ of mandamus and the motion for temporary
emergency relief.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.